Order of Appellate Term affirming judgment of the Municipal Court, and said judgment, reversed on the law and the facts and a new trial ordered in the Municipal Court, with costs to abide the event, on the grounds: (1) It does not appear that the terms of the oral contract were fully agreed upon, the questions of the amount of annual installments and the rate of interest still being undetermined at the time the negotiations were abandoned and canceled. (2) The implied finding of fact that the defendant breached the contract of sale (if such contract had been made) is against the weight of evidence and the probabilities, it appearing that the purchaser withdrew from the negotiations before her liability became fixed. (3) The charge of the court was too general in its nature and did not submit the controverted issues so that the jury could readily determine them; and the jury should have been instructed that the purchaser was not bound until the oral agreement was reduced to writing. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.